Dismissed and Memorandum Opinion filed July 26, 2018.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-18-00265-CV

KASPAR CONSTRUCTION, LLC; JASON KASPAR; AND LISA KASPAR,
                       Appellants
                                            V.

                           ELISEO RODRIGUEZ, Appellee

                      On Appeal from the 126th District Court
                               Travis County, Texas
                      Trial Court Cause No. D-1-GN-17-003452

                   MEMORANDUM                         OPINION


         This is an appeal from a judgment signed February 1, 2018. The clerk’s record
was filed April 25, 2018. The reporter’s record was filed May 7, 2018. No brief was
filed.

         On June 21, 2018, this court issued an order stating that unless appellants filed
a brief on or before July 6, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Busby.




                                            2